Citation Nr: 0704808	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  03-27 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability, to include a bulging disc at L5-S1.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1999 to 
November 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for a 
lumbar spine disability, to include a bulging disc at L5-S1.  
The veteran has since moved to Germany and her claim is now 
being addressed by the RO in Pittsburgh, Pennsylvania. 

The veteran testified before the undersigned at a September 
2005 hearing at the RO.  A transcript has been associated 
with the file.

It is necessary to clarify that a particular issue is not 
before the Board at this time.  On December 28, 2001, the 
veteran was informed that the claim of service connection for 
a right hip disorder was denied. After receiving a timely 
notice of disagreement (NOD), the veteran was provided a 
statement of the case (SOC) on September 20, 2002.  However, 
proper completion and filing of a substantive appeal are the 
last actions a claimant needs to take to perfect an appeal.  
38 C.F.R. § 20.202.  The substantive appeal must be filed 
within 60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  

In this case, following the September 20, 2002 SOC, there was 
no mention of the issue of service connection for a right hip 
disorder in any communication from either the veteran or her 
representative received by the RO until January 2004 when the 
veteran's representative submitted a VA Form 9.  The veteran 
argues that her appeal was timely for two reasons.  First, in 
an April 2002 letter from the RO, she was informed that the 
RO had "accepted your appeal regarding the right hip."  The 
veteran contends that this should establish her appeal.  This 
letter does not mean that the appeal was perfected.  The 
letter in question is the response to her January 2002 Notice 
of Disagreement.  It asks her to select either the 
traditional appeals process or the Decision Review Officer 
process.  This letter recognizes the initiation of the 
appeal, not its perfection.  Additionally, an appeal can only 
be perfected following the issuance of an SOC.  
Communications prior to the SOC cannot be accepted as 
substantive appeals.  Second, the veteran asserts that she 
met with her representative in September 2002, following the 
issuance of the SOC.  At that meeting, she signed and dated 
the VA Form 9, which was left in the care of the 
representative.  Accordingly, the veteran argues that her 
Form 9 should be accepted as of the date it was signed, which 
was clearly within the December 2002 deadline.  While the 
Board believes the veteran's account, this too is unavailing.  
The standard by which timeliness is measured is the date of 
receipt by the RO.  The date of signature does not impact 
timeliness.  While the Board recognizes that the veteran did 
everything she knew to do on this appeal, the fact remains 
that her representative failed to submit the document within 
the necessary timeframe.  

In an April 2004 letter, the RO did advise the veteran that 
the appeal of the right hip condition had not been timely 
filed, and she was advised of her appellate rights if she 
wished to disagree with that determination.  Since she did 
not do so, that decision by the RO has also become final, and 
the Board does not have the jurisdiction to revisit the 
question.  The veteran has indicated her intent to file a 
claim to reopen, and this is REFERRED to the RO for 
appropriate action.

The veteran sent a December 2006 letter indicating that she 
had dismissed her representative.  Her file has been updated 
to reflect this.  

The veteran has submitted additional evidence following a 
November 2006 letter from the Board which will be discussed 
below.  The evidence was received within the time limit 
provided for additional evidence.  The Board may consider it 
in the first instance.  See 38 C.F.R. § 20.1304.




FINDING OF FACT

An uncontradicted medical opinion indicates that there is as 
likely as not a medical relationship between a current lumbar 
spine disability, first identified as a disc bulge at the L5-
S1 level, and in-service injury. 


CONCLUSION OF LAW

The veteran's lumbar spine disability, to include a bulging 
disc at L5-S1, was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The Board finds that the requirements for service 
connection are met.  

The veteran has contended that she has a lumbar spine 
disability as the result of a disc bulge incurred in service 
at the time of a right hip injury in April 1999.  In April 
1999, she was diagnosed with a fracture of the neck of the 
right femur.  The veteran reported ongoing right hip pain 
thereafter.  In August 2000, she complained of right hip pain 
and recurrent back pain at a periodic physical examination.  
A follow-up MRI was indicated of the right hip, but deferred 
because the veteran had become pregnant.  Following the birth 
of her son in May 2001, the veteran began to complain of back 
problems, leading to the discovery of the disc problem by MRI 
in August 2001.  The veteran's current lumbar spine 
disability has been amply demonstrated on the record.  The 
condition has progressed to the point of requiring a total 
disc replacement.  The veteran's service medical records 
mention the right hip problem, but as the hip problem is not 
a back disability, including a disc bulge, the RO denied 
service connection.  

The sole medical opinion of record regarding a relationship 
between the veteran's lumbar spine problem and service is a 
September 2005 opinion of one J. White, a physician's 
assistant at the US Army Hospital in Heidelberg, Germany.  He 
indicated that the veteran was currently under the care of 
the hospital.  His opinion was offered on review of the 
veteran's service medical records.  He stated that it was 
"at least as likely as not that her...chronic lower back 
condition...started during her military service."  This 
opinion is not contradicted by any of the evidence of record.  

The veteran was sent for a September 2001 VA examination to 
determine the relationship, if any, between several claimed 
disorders, which are not currently on appeal, and her period 
of service.  This examination did not address her lower back 
and was made without review of the claims file.  

Therefore, although the veteran was not actually diagnosed 
with a back disorder during service, she did make one 
complaint of back pain.  More persuasively, she made 
consistent complaints of right hip pain.  Although those 
complaints were diagnosed as being due to other medical 
disorders, Dr. John Balser, who extensively evaluated her for 
the hip complaints, noted in a July 2001 record that he 
questioned whether the complaints had a lumbar [spine] 
origin, and he is the physician that then ordered the MRI 
which showed the disc bulge.  Considering the veteran's 
complaints during service, the fact that disc bulging was 
shown so soon after service discharge, the fact that her 
treating physician raised the question of whether her 
complaints of hip pain (shown extensively in service) were 
actually due to a lumbar spine disability, and, finally, the 
opinion from Dr. White, the evidence is at least in equipoise 
concerning this claim.   Accordingly, the Board concludes 
that service connection for a lumbar spine disability, first 
identified as a disc bulge at the L5-S1 level, incurred in 
service is warranted. 


As the claim of service connection has been granted, the 
Board finds that any error related to the VCAA on that claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006); Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a lumbar spine 
disability, to include a bulging disc at L5-S1, is granted.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


